                      Case 2:20-cv-00299-JCM-BNW Document 54 Filed 08/02/21 Page 1 of 2



                 1
                 2
                 3
                 4                              UNITED STATES DISTRICT COURT
                 5                                     DISTRICT OF NEVADA
                 6                                                ***
                 7    SHANE SIPE,                                        Case No. 2:20-CV-299 JCM (BNW)
                 8                                       Plaintiff(s),                   ORDER
                 9          v.
               10     MUSIC TRIBE COMMERCIAL NV, INC.,
               11                                      Defendant(s).
               12
               13            Presently before the court is Magistrate Judge Brenda Weksler’s report and
               14     recommendation (“R&R”) that former plaintiff’s counsel Trevor Hatfield’s motion to
               15     adjudicate an attorney’s lien be granted and Hatfield be awarded $12,000 in attorney’s fees
               16     and $1,523.79 in costs. (ECF No. 50).
               17            No objections were filed to the R&R. Thus, the court is not obligated to conduct a de
               18     novo review of the R&R. 28 U.S.C. § 636(b)(1) (requiring courts to “make a de novo
               19     determination of those portions of the report or specified proposed findings to which
               20     objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en
               21     banc) (“[T]he district judge must review the magistrate judge’s findings and
               22     recommendations de novo if objection is made, but not otherwise.” (emphasis in original)).
               23            Accordingly,
               24            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Judge Weksler’s
               25     R&R (ECF No. 50) be, and the same hereby is, ACCEPTED.
               26     ...
               27     ...
               28     ...

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-00299-JCM-BNW Document 54 Filed 08/02/21 Page 2 of 2



                1            The clerk shall ENTER JUDGMENT for Hatfield & Associates, Ltd., and attorney
                2     Trevor J. Hatfield, Esq., for $13,523.79 in unpaid attorney’s fees and costs.
                3            DATED August 2, 2021.
                4                                                 __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                -2-
